Citation Nr: 0613972	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  05-01 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1953 to August 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
reopened and denied a previously and finally decided claim 
for service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.  A review 
of the record shows that in October 1995, the veteran had 
filed a claim for direct service connection for hypertension, 
and claimed to have been treated for it at Carswell Air Force 
Base Hospital in 1976.  The RO denied the claim, however, in 
a February 1996 decision, citing the fact that the veteran's 
service medical records (SMRs) had reflected elevated blood 
pressure levels but had ruled out hypertension, as well as 
the failure of the separation examination to reveal a 
diagnosis of hypertension.  The veteran received notice of 
this decision in February 1996.

In November 2000, the veteran filed another claim, this time 
for service connection for diabetes, on a presumptive basis 
due to his in service exposure to Agent Orange, which the RO 
granted in July 2001.  The RO also granted service connection 
for coronary artery disease with history of myocardial 
infraction and angioplasty, as secondary to the veteran's 
service-connected diabetes mellitus, in August 2001.  The 
veteran received notice of this decision in August 2001.

In May 2004, a special request to review the veteran's file 
was made, which led to the August 2004 RO decision that is 
the subject of this appeal.  The RO reopened the previously 
and finally decided direct service connection claim for 
hypertension, and again denied it based on the fact that the 
SMRs and medical reports one year after the veteran's 1973 
discharge revealed no diagnosis of hypertension.  The RO also 
made a determination, in contradiction of its direct service 
connection finding, that the veteran's "hypertension 
preceded your diabetes diagnosis by 18 years, [and therefore] 
it was not caused by your diabetes."  The veteran received 
notice of this decision in August 2004, and thereafter, he 
timely filed a Notice of Disagreement (NOD) in November 2004, 
where he expressed his disagreement with "the notion that my 
Hypertension is not service connected."  He also asserted 
that he received a hypertension diagnosis in 1965 at 
Selfridge Air Force Base, and in another correspondence, 
received in November 2004, the veteran reiterated his 
disagreement with the August 2004 decision and claimed that 
his hypertension is "due to S[ervice] C[onnection] but not 
adjunct to D[iabetes] M[ellitus]."  The RO issued a 
Statement of the Case (SOC) in November 2004.     

The veteran timely filed a substantive appeal in January 
2005, where he claimed that "my hypertension [is] secondary 
to herbicide exposure."  In March 2005 the RO issued a 
letter describing the type of evidence needed to substantiate 
this claim as well as VA's statutory duties to assist the 
veteran in this endeavor.  In June 2005, August 2005 and 
November 2005, the RO sent Supplemental Statements of the 
Case (SSOCs).  No hearing was held on this matter.  

Although the RO reopened the claim for service connection and 
denied entitlement on the merits, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

The decision that follows reopens the veteran's claim for 
service connection for hypertension and it is further 
addressed in the REMAND appended to the decision.  The 
reopened claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.	The RO denied service connection for hypertension in a 
February 1996 decision; the veteran did not appeal that 
decision.

2.	The evidence submitted since February 1996 includes VA 
medical records from August 2000, May 2001, and July 2004, 
which contain reported history of hypertension and 
documentation of the veteran's active medications, which 
can be used to treat hypertension.  This evidence is new 
and raises a reasonable possibility of substantiating the 
veteran's claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.	The February 1996 RO decision that denied the veteran's 
claim for direct service connection for hypertension is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).

2.	Because the evidence presented since the February 1996 RO 
decision is new and material, the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The enactment of the Veterans Claims Assistance Act of 2000 
(the VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with his claim.  As 
discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the claim.  
Therefore, no further development is needed with respect to 
this aspect of the appeal.  As to the merits of the clam, 
further development is warranted as explained in the remand 
below.


II. New and Material Evidence

a. Law and Regulations
If a veteran does not file a notice of disagreement with an 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his application to 
reopen his claim after August 29, 2001, the effective date of 
the current version of 38 C.F.R. § 3.156(a), which sets forth 
the standard for "new and material" evidence.  See 
Rodriguez v. Nicholson, 19 Vet. App. 275, 289 (2005) 
(recognizing that the 2001 amendment to § 3.156(a), which 
made the "new and material evidence" standard more 
stringent, applies to "any claim for benefits received by VA 
on or after August 29, 2001").  Accordingly, the 2001 
amended version of 38 C.F.R. § 3.156(a) controls in the 
present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.    

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
The February 1996 RO decision qualifies as a "final" 
decision within the meaning of 38 U.S.C.A. § 7105(c) because 
the veteran did not file a timely NOD in response to that 
decision.  The Board, therefore, lacks jurisdiction to 
entertain the veteran's claim for direct service connection 
relating to hypertension, unless, pursuant to 38 U.S.C.A. § 
5108 and 38 C.F.R. § 3.156(a), he supplies new and material 
evidence with respect to the claim.

In the instant case, the post-February 1996 record reveals 
that the veteran has provided new and material evidence with 
respect to an alleged hypertension diagnosis.  Specifically, 
August 2000, May 2001, and July 2004 VA medical records note 
a patient history of hypertension and reveal that anti-
hypertensive medication has been prescribed.  These medical 
records qualify as "new" evidence because they did not 
exist before the issuance of the February 1996 final 
decision, and they are not cumulative of other evidence in 
the record.  This evidence is "material" because it relates 
to an unestablished fact necessary to substantiate the claim, 
namely, the existence of a current diagnosis of hypertension.  
It further raises a reasonable possibility of substantiating 
the veteran's claim of direct service connection.  
Accordingly, the veteran's hypertension claim that was the 
subject of the February 1996 final decision is reopened.  

Because the Board has reopened the 1996 claim, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  As 
the evidence of record gives rise to duties to notify and 
assist prior to adjudication of the claim for service 
connection for hypertension, the Board must REMAND the appeal 
for further development.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for hypertension is reopened; 
the appeal is granted to this extent only.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  A summation of 
the relevant evidence is set forth below.  

a. Service Medical Records (SMRs)
The veteran was on active duty from August 1953 to August 
1973.  His SMRs do not reveal a diagnosis of hypertension.  A 
July 1953 Report of Medical History and accompanying Report 
of Medical Examination for Enlistment (collectively, 
Enlistment Report), bear no indication of this disease.  The 
veteran reported that he was in good health and that he had 
never suffered from and did not suffer from high blood 
pressure.  The clinical evaluation reflected normal findings, 
with a single blood pressure reading of 142/80.  

A subsequent June 1965 medical report notes that the veteran 
had been "admitted for evaluation of hypertension" as a 
result of contemporaneous high blood pressure readings, but 
the physician concluded that in his "[m]edical observation 
for hypertension, no disease [was] found."  Multiple 
diastolic blood pressure readings in January 1961, April 
1964, May 1965, June 1965, and July 1965, however, reveal 
abnormal diastolic blood pressure levels at 90mm. or greater.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note (1)) 
(requiring that "[h]ypertenstion or isolated systolic 
hypertension must be confirmed by [blood pressure] readings 
taken two or more times on at least three different days," 
and stating that "the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater") 
(Emphasis added).  Specifically, the May 1965 reading, which 
led to the hypertension evaluation, revealed rates of 130/86, 
144/108, and 142/106 for sitting, recumbent, and standing 
postures respectively.  Later tests, which were performed 
between three and six times each day, yielded similar 
abnormalities: on June 8, 1965 the veteran's blood pressure 
was 136/90 recumbent; on July 7, 1965 it was 126/90 standing, 
132/100 sitting, and 140/90 recumbent; and on July 9, 1965 
and July 10, 1965 his blood pressure read 112/90 and 140/90 
respectively.  

Other SMRs from annual evaluations do not reflect any 
pertinent abnormal findings, and the veteran's January 1973 
Report of Medical History and accompanying Report of Medical 
Examination for Retirement (collectively, Retirement Report) 
bear no indication of hypertension or high blood pressure.  
The medical evaluation yielded normal results, with a single 
blood pressure reading of 132/82, and the veteran did not 
report any previous or current high blood pressure.   

b. Post-Service Medical Records
The post-service medical record is replete with references to 
a hypertension diagnosis, which clinicians recorded as part 
of the patient history.  The June 2004 VA examiner, for 
example, noted that "[h]ypertension was diagnosed on active 
duty in 1965 when he was stationed at Selfridge Air Force 
base.  No treatment was started.  The veteran could not 
recall when treatment was started."  As recounted above, 
however, the SMRs of record reflect no such diagnosis.  

Moreover, although the post-service medical record does not 
disclose exactly when the veteran was diagnosed with 
hypertension, numerous VA medical records report that the 
veteran has taken medication used to treat hypertension, 
namely Zestril (lisinopril).  See Physicians' Desk Reference 
697, 698 (58th ed. 2004) (noting that Zestril (lisinopril) 
"is indicated for the treatment of hypertension").  An 
August 2000 VA medical record notes Lisinopril as one of the 
veteran's active outpatient medications, and a May 2001 VA 
examination report confirms this fact.  In addition, a July 
2004 VA medical examiner noted that "[c]urrently [the 
veteran's] treatment for hypertension and heart includes 
Diltiazem, dilatrate, Zestril, Aspirin and insulin for 
diabetes.  [A] complete record of all of his medications is 
supplied."  The August 2001 RO decision granting service 
connection for coronary artery disease with history of 
myocardial infraction and angioplasty also recognized that 
the veteran "is currently on Diltiazem, Dilatrate, Zestril 
and aspirin."  

Single blood pressure readings on a single day in May 2001, 
December 2003, June 2004, August 2004 and January 2005 
yielded results within normal range at 130/72, 143/77, 
116/62, 121/76, and 111/57 respectively.  Multiple blood 
pressure readings on a single day in July 2004 also 
demonstrated normal results of 116/78, 129/77 and 121/76.

c. Analysis
The claims file contains sufficiently conflicting evidence 
that warrants further development of the record, to include 
evidence pertinent to the question of whether the veteran's 
service-connected diabetes caused or aggravated his 
hypertension.  See 38 C.F.R. § 3.310 (a) (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).  While the veteran's June 1965 
SMR contains an express finding by the treating physician 
that the veteran did not have hypertension, his numerous 
elevated diastolic blood pressure readings during that time 
could call into question that assessment.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (Note (1)).  At the same time, 
arguably the June 2004 VA examiner's determination that the 
veteran was in fact diagnosed with hypertension in 1965 is in 
conflict with the SMRs of record, which reflect elevated 
blood pressure readings but no actual diagnosis of 
hypertension.  This, in turn casts doubt on the examiner's 
assessment that the veteran's diabetes, diagnosed in 1983, 
did not cause the hypertension, allegedly diagnosed in 1965.  
Moreover, the August 2000, May 2001 and July 2004 VA medical 
reports, and the August 2001 RO decision, reveal that the 
veteran in fact has taken medication that can be used to 
treat hypertension and other diseases, (including acute 
myocardial infraction, for which the veteran has been service 
connected as a result of the August 2001 RO decision).  See 
Physicians' Desk Reference 698 (58th ed. 2004) (listing acute 
myocardial infraction under indication and usage for Zestril 
(lisinopril)).  The normal blood pressure readings 
consistently found in the post-service medical records thus 
could easily be attributed to such treatment.  In view of the 
foregoing, the evidence of record presents an uncertainty 
with respect to whether the veteran currently suffers from 
this disease, which must be determined in order for the Board 
to adjudicate all matters in this appeal.  

The AMC/RO must also ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) (see 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2005)), which includes an explanation as to the information 
or evidence needed to establish a rating and effective date 
for the benefit sought as outlined by the Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 
473, 484, 486 (2006).  

In view of the foregoing, the case is REMANDED for the 
following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

As the record currently contains little 
medical or other relevant evidence for 
the time period between the veteran's 
discharge from service in 1973 and 2000, 
the AMC/RO should specifically advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his claim from all 
time periods.  In particular, because the 
veteran referenced medical treatment for 
hypertension in 1976 at Caswell Air Force 
Base in his October 1995 claim, the 
AMC/RO should seek to obtain such 
records.

The AMC/RO should also provide the 
appellant with VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish ratings and effective dates 
for the benefits sough as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess, supra.  

2. The veteran must be afforded a VA 
medical examination for the purpose of 
determining whether he has hypertension 
and, if so, whether it is linked to 
service or to his service-connected 
diabetes mellitus.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, and 
any laboratory tests that are deemed 
necessary, the clinician is requested to 
answer the following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's hypertension 
began during service or is causally 
linked to any incident of or 
findings (e.g., elevated blood 
pressure readings) recorded during 
service?

(b)  Is it at least as likely as not 
(50 percent of greater probability) 
that the veteran's diabetes caused 
or aggravated his hypertension?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim for 
service connection for hypertension on 
direct incurrence, presumptive and 
secondary bases.  If the claims remain 
denied, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  If any 
additional claims are denied, the AMC/RO 
must afford the veteran and his 
representative a reasonable period of 
time to respond.

Thereafter, the case should be returned to the Board if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


 Department of Veterans Affairs


